United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 97-5009                                    September Term, 1999
                                                          96cv00408

Animal Legal Defense Fund, Inc., et al.,
          Appellees

             v.

National Association For Biomedical Research,
          Appellant

__________________________________________
Consolidated with 97-5031, 97-5074




     BEFORE:   Williams, Sentelle and Garland, Circuit Judges 

                             O R D E R


     It is ORDERED, on the Court's own motion, that the opinion filed herein this date
is amended, as follows:

          At Page One:

               Delete the text beginning with "No. 97-5009" and ending
               with "Consolidated with Nos. 97-5031 and 97-5074".

and insert in lieu thereof:
                           No. 97-5031
                                
            Animal Legal Defense Fund, Inc., et al.,
                            Appellees
                                
                                      v.
                                
Daniel R. Glickman, In his official capacity as Secretary, United States Department of
                      Agriculture, et al.,
                           Appellants
                                
          National Association For Biomedical Research,
                            Appellee



                            ___________

                         Consolidated with
                     Nos. 97-5009 and 97-5074


          At Page One, in the section setting forth the names of counsel, in
          paragraph one, line two:

               Delete

                    "In Nos 97-5009 and"

               And insert in lieu thereof

                    "Glickman, et al. in"

          At Page two,

               Delete the first full paragraph

               And insert in lieu thereof

                    Harris Weinstein argued the cause for appellant
                     National Association for Biomedical Research in No.
                     97-5009. Michael G. Michaelson was with him on the
                      brief.
                    

                              
Mark J. Langer, Clerk





     
Filed on February 1, 2000